United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1562
Issued: April 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from an April 19, 2010 merit decision of
the Office of Workers’ Compensation Programs denying his request for an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award decision.
ISSUE
The issue is whether appellant has more than nine percent permanent impairment of the
right upper extremity.
FACTUAL HISTORY
This case has previously been before the Board. In a June 2, 2003 order, the Board
granted the Director’s motion to set aside an October 29, 2001 decision and remand the case for
additional development of the medical evidence on the issue of the extent of appellant’s

permanent impairment of the right upper extremity.1 On August 1, 2003 the Board reversed a
January 17, 2002 wage-earning capacity determination.2 On appeal for the third time, by
decision dated November 22, 2005, the Board set aside February 4 and November 5, 2004
decisions granting appellant a schedule award for a nine percent right upper extremity
impairment.3 In a decision dated October 19, 2006, the Board affirmed in part and set aside in
part a February 1, 2006 decision finding that he had a 13 percent permanent impairment of the
right upper extremity.4 The Board noted that the medical evidence addressed appellant’s left
rather than right upper extremity impairment. The Board found that he had a 13 percent left
upper extremity impairment but remanded the case for further development to determine the
extent of any permanent impairment of the right upper extremity. On appeal for the fifth time,
by order dated December 31, 2007, the Board affirmed in part and set aside in part January 12
and May 23, 2007 decisions granting appellant a schedule award for a 13 percent left upper
extremity and offsetting compensation from the schedule award to recover an amount paid to
him in error for his right upper extremity.5 In a decision dated December 12, 2008, the Board set
aside June 25, 2007 and March 14, 2008 decisions finding that he had no more than a nine
percent right upper extremity impairment and that he received an overpayment of compensation
because it erroneously paid him a schedule award for more than a nine percent permanent
impairment of the right upper extremity.6 The Board determined that the Office failed to
properly adjudicate the extent of appellant’s permanent impairment of the right upper extremity
and remanded the case for further development of the medical evidence. The facts and
circumstances surrounding the prior appeal are hereby incorporated by reference.
On July 1, 2009 the Office referred appellant to Dr. Kenneth H. Yuska, a Board-certified
orthopedic surgeon, for a second opinion examination. On July 28, 2009 Dr. Yuska discussed
appellant’s complaints of right arm weakness, right shoulder posterior pain extending into the
shoulder blade and neck pain in the posterior aspect extended into the right trapezius muscle. On
examination he found that appellant’s neurological examination was abnormal with decreased
sensation in all extremities, weakness of the small muscles of the right and “also weakness of the
long finger flexors consistent with C6-7 and C7 weakness.” Dr. Yuska measured normal range
of motion of the shoulders, elbows, wrists and hands. He applied the Table 17-2 on page 645 of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009), relevant to determining impairments of the cervical
1

Order Granting Remand and Cancelling Oral Argument, Docket No. 02-1225 (issued June 2, 2003). On
March 19, 1999 appellant, then a 48-year-old mail handler, filed an occupational disease claim alleging that he
sustained a back condition due to factors of his federal employment. The Office accepted the claim for an
acceleration of cervical spine disease. Appellant underwent bilateral posterior foraminotomies at C3-4 and C4-5 on
January 27, 1999 and an anterior discectomy and fusion at C6-7 on July 2, 1999. He further underwent bilateral
foraminotomies and fusions at C4-5, C5-6 and C6-7 on December 10, 2004.
2

Docket No. 02-1072 (issued January 17, 2002).

3

Docket No. 05-1726 (issued November 22, 2005).

4

Docket No. 06-122 (issued October 19, 2006).

5

Docket No. 07-1753 (issued December 31, 2007).

6

Docket No. 08-1247 (issued December 12, 2008).

2

spine. Dr. Yuska concluded that appellant had a 25 percent permanent whole person impairment
due to radiculopathy in upper extremities.
By decision dated August 28, 2009, the Office denied appellant’s claim for an increased
schedule award. It further denied waiver of the overpayment that existed because it had paid him
a schedule award in excess of the nine percent permanent impairment of the right upper
extremity. The Office determined that Dr. Yuska found no impairment of the upper extremities
under the sixth edition as appellant had normal range of motion.7
On September 25, 2009 appellant requested a review of the written record. By decision
dated January 14, 2010, the hearing representative set aside the August 29, 2009 decision. She
found that Dr. Yuska provided an impairment rating of the whole person rather than the right
upper extremity. The hearing representative instructed the Office to obtain an opinion from
Dr. Yuska regarding the extent of appellant’s right upper extremity impairment.
On February 1, 2010 the Office requested that Dr. Yuska clarify whether appellant had a
permanent impairment of the right upper extremity in accordance with the sixth edition of the
A.M.A., Guides. On February 24, 2010 Dr. Yuska related that appellant had weakness in the
right hand but good strength of the shoulders and arm with normal range of motion and low to
normal grip strength measurements. He opined that the sensory findings on examination did
“not follow an anatomical distribution.” Dr. Yuska found that Chapter 15 of the sixth edition of
the A.M.A., Guides did not provide a rating for radicular pain of the upper extremities. He
consequently concluded that “no permanent impairment rating is appropriate for the upper
extremity complaints of [appellant].”
On March 31, 2010 an Office medical adviser found that, based on Dr. Yuska’s
examination, appellant had no more than the previously awarded nine percent permanent
impairment of the right upper extremity.
By decision dated April 19, 2010, the Office denied modification of its August 28, 2009
decision after finding that appellant was not entitled to an increased schedule award of the right
upper extremity.
On appeal, appellant argues that earlier medical reports find that he has a 25 or 30 percent
permanent impairment of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing federal regulations,9 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
7

The Office inaccurately referred to Dr. Yuska as an impartial medical adviser rather than a second opinion
physician.
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

3

functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.10 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.11
ANALYSIS
The Office accepted that appellant sustained an acceleration of cervical spine disease due
to factors of his federal employment. Appellant underwent bilateral posterior foraminotomies at
C3-4 and C4-5 on January 17, 1999, an anterior discectomy and fusion at C6-7 on July 2, 1999
and bilateral foraminotomies and fusions at C4-5, C5-6 and C6-7 on December 10, 2004. The
Office granted him a schedule award for a nine percent permanent impairment of the right upper
extremity. It subsequently determined that appellant had a 13 percent permanent impairment of
the right upper extremity. The Board, however, set aside the Office’s finding, noting that the
medical evidence established a 13 percent impairment left rather than right upper extremity
impairment. In its most recent decision, the Board remanded the case for the Office to further
development the medical evidence to determine the extent of appellant’s right upper extremity
impairment.
The Office referred appellant to Dr. Yuska for an impairment evaluation. On July 28,
2009 Dr. Yuska found that he had a 25 percent whole person impairment due to radiculopathy in
the upper extremities. He utilized Table 17-2, the cervical spine regional grid, in reaching his
impairment determination. The Act, however, does not provide for impairment of the whole
person or for the back.12 Further, the back is specifically excluded from the definition of organ
under the Act.13 Consequently, Dr. Yuska’s July 28, 2009 report is insufficient to establish the
extent of appellant’s right upper extremity impairment.
In a supplemental report dated February 24, 2010, Dr. Yuska found that appellant had
normal range of motion of the shoulders and arms, low normal grip strength and weakness in the
right hand. He opined that Chapter 15 of the sixth edition of the A.M.A., Guides, relevant to
determining impairments of the upper extremities, did not provide a method for rating an
impairment due to radicular pain. Dr. Yuska thus concluded that an impairment rating for
radicular pain in the right upper extremity was inappropriate. An Office medical adviser
concurred with his determination. The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as impairments of the extremities. However,
recognizing that certain jurisdictions, such as under the Act, mandate ratings for extremities and
preclude ratings for the spine, the A.M.A., Guides has offered an approach to rating spinal nerve
10

Id. at § 10.404(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
12

D.N., 59 ECAB 576 (2008); Tania R. Keka, 55 ECAB 354 (2004).

13

5 U.S.C. § 8101(20); see also J.Q., 59 ECAB 366 (2008); Jesse Mendoza, 54 ECAB 802 (2003).

4

impairments consistent with sixth edition methodology.14 The Office has adopted this approach
for rating impairments to the upper and lower extremities caused by a spinal injury.15
Consequently, the Board finds that the opinion of Dr. Yuska requires further clarification to
determine the extent of appellant’s permanent impairment of the right upper extremity. The case
is remanded to the Office for this purpose. After such further development as it deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: April 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Rating Spinal Nerve Extremity Impairment using the sixth edition, the A.M.A., Guides Newsletter (A.M.A.,
Guides, Chicago, IL), July/August 2009.
15

Federal (FECA) Procedure Manual, supra note 11, Chapter 3.700, Exhibit 4 (January 2010).

5

